                                           Case 3:20-cv-00438-VC Document 40 Filed 10/15/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     WILLIAM E ROGERS,                                  Case No. 20-cv-00438-VC (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                  10             v.                                         LETTER BRIEFS
                                  11     NANCY BELLEROSE, et al.,                           Re: Dkt. Nos. 34, 39
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court are an Updated Joint Discovery Letter Brief (dkt. 34) and a

                                  15   Supplemental Discovery Letter Brief (dkt. 39). Previously, the parties had presented their original

                                  16   Discovery Letter Brief (dkt. 32) setting forth various issues, some of which appeared to have

                                  17   already been resolved; accordingly, the court ordered the parties to meet and confer in an effort to

                                  18   narrow or resolve the matters in dispute (see Order (dkt. 33)) and then to file an Updated Joint

                                  19   Letter Brief. However, when the parties file their Updated Joint Discovery Letter Brief (dkt. 34), it

                                  20   still appeared that they were arguing in a disjointed fashion because Defendants submitted that

                                  21   some of the disputed supplemental discovery responses had in fact been tendered and that they

                                  22   were no longer in dispute; and, as to other disputed items of discovery, Plaintiffs were simply

                                  23   refusing to accept the notion that Defendants did not have any responsive documents in their

                                  24   possession (see generally (dkt. 34)). Thus, once again, the court ordered the parties to meet and

                                  25   confer in a meaningful fashion and to file a supplemental letter brief (see Oral Order (dkt. 35))

                                  26   through which the court hoped that what appeared to be a non-issue might be resolved amicably.

                                  27   Regrettably, having filed the Supplemental Discovery Letter Brief (dkt. 39), the parties are still at

                                  28   an impasse; and, the court finds that the matter is suitable for disposition on the papers under Civ.
                                           Case 3:20-cv-00438-VC Document 40 Filed 10/15/20 Page 2 of 4




                                   1   Local R. 7-1(b), and that no further oral argument is necessary. For the reasons stated below,

                                   2   Plaintiff’s remaining requests to compel discovery – as described in the Supplemental Discovery

                                   3   Letter Brief (dkt. 39) are DENIED.

                                   4          Plaintiff filed suit in this case against his former employer as well as a number of its

                                   5   officers and directors alleging that after Defendants terminated his employment, they hacked into

                                   6   his private email and other accounts and devices such as to illicitly acquire the information

                                   7   necessary in order to assert claims of ownership of his patents and to obtain “leverage” against

                                   8   him due to his anticipated claims against them. See Amend. Compl. (dkt. 28) at 3-4. As Plaintiff

                                   9   put it, it “is an action of crude corporate espionage and spite.” Id. at 2. Following the termination

                                  10   of his employment, Plaintiff became aware of the possibility that Defendant Bellerose, or someone

                                  11   working for Defendant Red Cloud, may have accessed his personal devices and accounts. See

                                  12   Supp. Ltr. Br. (dkt. 39) at 2-3. In short, Plaintiff now seeks the production of documents from
Northern District of California
 United States District Court




                                  13   December of 2019 (the period during which the illicit access reportedly took place), and Plaintiff

                                  14   simply refuses to accept Defendants’ contention that they are not in possession of any responsive

                                  15   documents – Plaintiff submits in this regard that “[t]he lack of documents is simply not credible,

                                  16   especially since opposing counsel began sending demand letters claiming ownership to Plaintiff’s

                                  17   patents on December 17, a week after someone at Red Cloud began hacking into his accounts

                                  18   which contain confidential information related to his patents.” Id. at 3. Plaintiff does not venture

                                  19   into any detail about how exactly Defense counsel’s demand letters pertaining to Plaintiff’s

                                  20   patents indicate that Defendants are lying about their purported possession of responsive

                                  21   documents that they have failed to tender in discovery.

                                  22          Defendants respond that: they did not access any of Plaintiff’s accounts or his devices;

                                  23   they do not have the documents which Plaintiff requests; and, therefore, “Defendants cannot

                                  24   produce documents that they do not have.” Id. at 4. By way of reply, Plaintiff asks the undersigned

                                  25   to force Defendants to “provide a privilege and withholding log and identify what documents are

                                  26   being withheld related to Plaintiff’s requests.” Id. By merely suggesting that “the lack of

                                  27   documents is simply not credible,” however, Plaintiff fails to convince this court to retrospectively

                                  28   add a “withholding log” requirement where none exists in the rules. In this regard, the undersigned
                                                                                         2
                                           Case 3:20-cv-00438-VC Document 40 Filed 10/15/20 Page 3 of 4




                                   1   finds that Plaintiff must accept opposing counsel’s representation that Defendants have no such

                                   2   documents in their possession, and that any retroactive “imposition of a requirement that there be a

                                   3   ‘withholding log’ or a ‘non-responsiveness and irrelevance log’ in this case would [needlessly] put

                                   4   the withholding party to the expense of going back over [the entirety of] its documents after it had

                                   5   been through them at least once.” In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., No.

                                   6   2342, 2013 U.S. Dist. LEXIS 187691, at *9 n.2 (E.D. Pa. Oct. 31, 2013). Accordingly, Plaintiff’s

                                   7   request to compel Defendants to produce such a log is DENIED.

                                   8          As to the second category of disputed information, Plaintiff’s Original Complaint (dkt. 1)

                                   9   only named a single individual defendant (Nancy Bellerose). Following the filing of the Original

                                  10   Complaint, during a period when Red Cloud was not yet a party to this action, Plaintiff served a

                                  11   Rule 45 subpoena on Red Cloud, in which regard Red Cloud maintains that it produced all

                                  12   responsive documents in its possession on October 8, 2020. See Supp. Ltr. Br. (dkt. 39) at 6.
Northern District of California
 United States District Court




                                  13   Several months after the filing of the Original Complaint, Plaintiff filed an Amended Complaint

                                  14   (dkt. 28) through which he added Red Cloud as a defendant in the case. Now, Plaintiff seeks

                                  15   certain “supplemental responses” from Defendant Red Cloud because Plaintiff maintains that it

                                  16   received “informal assurances” from Red Cloud that “indicated that all documents have been

                                  17   produced . . .” See Supp. Ltr. Br. (dkt. 39) at 3 (emphasis in original). Defendant Red Cloud

                                  18   submits that (1) it has already complied with the Rule 45 subpoena; and (2) that “[i]f Plaintiff

                                  19   wishes to serve formal discovery requests on Red Cloud . . . Plaintiff can certainly do that.” Id. at

                                  20   6. Accordingly, to the extent that Plaintiff wishes to retroactively shoehorn the discovery requests

                                  21   propounded to the individually-named Defendants onto the Rule 45 subpoena previously issued to

                                  22   Red Cloud before it became a party to this action, that request is DENIED and Plaintiff is directed

                                  23   to propound those discovery requests directly to Red Cloud now that it is a party to the action.

                                  24          Lastly, in mashing together the two above-described disputes, Plaintiff also demands

                                  25   “formal supplemental responses” from all defendants as such: “Plaintiff requests the Court compel

                                  26   Defendant Bellerose Defendants (sic) to provide formal supplemental responses to the above

                                  27   requests for production of documents and, at the very least, require Defendant Red Cloud to

                                  28   formally withdraw their objections.” Id. at 3-4. As mentioned above, to the extent that Plaintiff
                                                                                         3
                                           Case 3:20-cv-00438-VC Document 40 Filed 10/15/20 Page 4 of 4




                                   1   wishes to retroactively shoehorn party discovery propounded to Defendant Bellerose into its

                                   2   previously-issued third-party subpoena to Defendant Red Cloud, that request is DENIED. To the

                                   3   extent that Plaintiff simply refuses to believe Defense Counsel’s repeated representations that

                                   4   Defendants are not in possession of any responsive documents that have been properly requested,

                                   5   such as to justify “formal supplemental responses,” that request is likewise DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 15, 2020

                                   8

                                   9
                                                                                                   ROBERT M. ILLMAN
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        4
